department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list ul -8 any ft ef wh uk legend individual a company b company c ira x amount d date m dear this is in response to your request dated date as supplemented by correspondence dated date for a waiver of the 60-day rollover requirement in sec_408 of the internal_revenue_code code page the following facts and representations have been submitted under penalty of perjury in support of the ruling_request individual a maintained ira x at company b individual a attempted a trustee-to- trustee transfer of his balance in ra x amount d from company b to company c company b contacted company c and sent a form for a direct transfer and a check was made payable to retirement services at company c company c sent a confirmation to company b that amount d had been received into a custodial_account individual a noted that his statement from company b reflected the transfer and a statement from company c reflected a deposit of amount d into a money market account individual a intended to make a transfer of ira x to an ira with company c company c later informed individual a of the need to first establish an ira with company c before a trustee-to-trustee transfer could be made at the end of the tax_year individual a discovered that amount d was not transferred into an ira and that more than days had elapsed after date m individual a made no rollovers from an ira within the one year period prior to or after date m based on the above facts and circumstances you request that the service waive the 60-day rollover requirement with respect to amount d because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without page regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred information presented demonstrates that individual a instructed his ira fiduciary company b to make a direct transfer of amount d to an ira with company c however company c deposited amount d into a money market account and claimed later that individual a had neglected to establish an ira with company c individual a relied on company c to establish his new ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount d individual a is granted a period of days from the date_of_issuance of this ruling letter to contribute amount d in cash to an ira provided all other requirements of sec_408 of the code are otherwise satisfied except the 60-day rollover requirement amount d will be considered a rollover within the meaning of sec_408 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact sincerely yours s ga petey l donzel h littlejohn manager ' employee_plans technical group
